Exhibit 4.21 MEMORANDUM OF AGREEMENT Singapore Ship Sale Form [SSF2011] Date of Agreement: 19th ofFebruary 2013 1.The Sellers: Hanjin Shipping Co.,Ltd.,25-11 Yoido-dong, Youngdeungpo-gu, Seoul 150-949, Republic of Korea 1.(a) Guarantor (optional)*: 2.The Buyers or Nominee**: Nauru Shipping Company Inc.,of Trust Company Complex, Ajeltake Road, Ajeltake Island, Majuro, Marshall Islands MH96960 2 (a) Guarantor (optional)*: Performance is to be Guaranteed by Diana Containerships Inc., of Trust Company Complex, Ajeltake Road, Ajeltake Island, Majuro, Marshall Islands MH96960 3.Name of the Vessel: M/V Hanjin Malta 4.IMO No./Official No./Call-Sign: 5.Type, Built Yard, Built Year & GT: Container vessel, Hanjin Heavy Industries, Built 1993, 51,299 6.(a) Flag/Port of Registry: Jeju, Republic of Korea 7.Classification Society ("Class"): Korean Register of Shipping (b) Bare-beat Registry (if any) 8. Purchase Price: USD 22,000,000.00 (Twenty TwoMillion United States Dollars) (i) Deposit (10 % of Purchase Price): USD 2,200,000.00 (Two Million Two Hundred ThousandUnited Stales Dollars) (a)Payee Bank: To be mutually agreed. (b)Value Date: Within three (3) banking days from the date or this Agreement and the time-charterparty have been signed by e-mail or fax by both parties. (ii) Balance Purchase Price (Purchase Price less Deposit):USD 19,800,000.00 (Nineteen Million Eight Hundred ThousandUnited States Dollars) + any extras under Clause 7. (a) Payee Bank: Korea Exchange Bank, Yeouido Branch, favouring Hanjin Shipping Co., Ltd. - Acct. 061-JCD-100181, SWIFTL KOEXKRSE (iii) Place or Closing: New York, USA (iv) Daily Cost of Delayed Delivery: 4,000.00 USD 9.(i) Physical Inspection (Port and Date):Genoa 15th ofOctober 2012. (ii) Pre-Delivery Divers inspection (Port):At the delivery port (intended port is New York). 10.Delivery Place (at safe and accessible anchorage or berth in):Panama City - New York range atdnshinc. The Sellers will designate the exact port of delivery in writing, no later than 25 February 2013. Intended port of delivery is New York. Delivery Date (Range): 10th March 2013to 30th March 2013. Cancelling Date: 30th of March 2013 in Buyers option. Intended delivery date is 15 March 2013 during vessel's call in New York. Declaration:It is hereby mutually agreed that this Agreement shall be performed according to the terms and conditions set out herein.Additional clauses, if any, shall be deemed to be fully incorporated into this Agreement. 11. Signatures – For and on behalf of: The SELLERS: (Name/title) /s/ Senior Vice President Hanjin Shipping Co., Ltd. GUARANTOR, if any: (Name/Title) The BUYERS: Nauru Shipping Company Inc. (Name/Title) /s/Symeon Pallos Name: Symeon Pallos Title: Director and President GUARANTOR: Diana Containerships Inc. (Name/Title) Name: /s/Ioannis Zafirakis Title: Director, Chief Operating Officer and Secretary ©2010 Singapore Dore Maritime Foundation *This is an optional clause applicable in instances where either both parties or one of the parties requires to have a guarantor to guarantee the performance of this Agreement. The Guarantor by signing this Agreement irrevocably and unconditionally guarantees the dueperformance of the relevant party. In such cases, default by a party shall vest the other party with the immediate right to start a single arbitration against both the named party and its guarantor as co-respondents (in accordance with Clause 15 of this Agreement) and thereby to recover damages from the guarantor, who shall be jointly and severally liable with the defaulter. **The Buyers shall have more than one right of nomination provided that the Nominee is nominated latest upon receipt of the 15 days notice to be given under Clause 5 (a) of this Agreement or by such date as may be agreed to by the Sellers and the Buyers, failing whichthe right to nominate shall be lost. A three-party addendum to this Agreement recording the novation in favour of the Nominee Buyers shall be entered into by the Buyers, Sellers and Nominee Buyers. 1 Whereas it is hereby agreed on this day that the Sellers identified in Box1 have agreed to sell and the Buyers identified 2 in Box 2 have agreed to buy, the Vessel with specifications stated in Box 3, 4, 5, 6, 7, for the Purchase Price stated in 3 Box 8, subject to the following terms and conditions: 4 1.Deposit 5 The Buyers shall pay a deposit of 10 per cent of the Purchase Price specified in Box 8 (i) as security for the fulfillment 6 of this Agreement to the bank nominated by the Sellers in Box 8 (i) (a), with a value date no later than that specified 7 upon in Box 8 (i) (b) of this Agreement. Notwithstanding that the amount received may be lesser due to bank 8 remittance charges imposed during the normal course of transfer, such amount shall stand as due fulfillment of the 9 Buyers obligation to pay the deposit and be held in a joint escrow account of both the Sellers and the Buyers, which 10 shall be released to the Sellers as part of the Purchase Price in accordance with joint written instructions of the Sellers 11 and the Buyers. The Sellers are to arrange the opening of the joint escrow account latest by 2 banking days prior to the 12 Value Date. The Buyers, latest together with their remittance of the Deposit, are to arrange bank-to-bank confirmation 13 from the remitting bank to the bank specified in Box 8 (i) (a) that the Buyers, and the remitting party if different, are a 14 known customer of the bank and should it be required by the bank in Box 8 (i) (a), the Buyers will also arrange for the 15 bank-to-bank confirmation to include the confirmation by the remitting bank that they know the source of funds. Both 16 Sellers and Buyers shall comply with the anti-money laundering laws and regulations of the country in which the 17 bank(s) specified in Box8 are located. 18 Any interest earned on the deposit shall accrue to the Buyers whereas any closing fee/fees charged for holding the 19 deposit shall be borne equally by the Sellers and the Buyers. 20 2.Payment 21 (a) The Buyers shall pay the Balance Purchase Price specified in Box 8 (ii) in full including any extras under Clause 7 22 free of bank/transfer charges to Sellers' nominated bank account at Sellers' bank stated in Box 8 (ii) (a) upon delivery 23 of the Vessel. The agreed Purchase Price shall be paid for same day value within 3 full banking days, (being banking 24 days in the place of closing and in the country of the Purchase Price currency) after the Sellers tender the written 25 notice* of actual readiness of the Vessel for delivery in accordance with Clause 5 (b). 26 (b) The Buyers may delay to take delivery of the Vessel for up to a maximum of further seven (7) consecutive days 27 paying to the Sellers the sum specified in Box 8 (iv) per day, or part thereof, as compensation for such delay provided 28 that the Buyers have declared their intention to take late delivery prior to the expiry of the specified 3 full banking 29 days. Any such amount due shall be paid at the time and place and in the same currency as the Purchase Price and any 30 additional amounts due under Clause 7. If such delay exceeds seven (7) consecutive days then the Sellers shall have the right to cancel this Agreement and claim damages for their losses incurred. 32 *Throughout this Agreement, a written notice is to mean a registered letter, telex, tele-fax, e-mail or other modern form of written 33 communication between the Sellers and the Buyers. 34 3. Inspections* ©2010 Singapore Dore Maritime Foundation 35 (a) The Buyers have physically inspected the Vessel at the place and on the date specified in Box 9 (i) as well as the 36 Classification records and have accepted the Vessel making the sale outright, subject only to theterms and conditions 37 of this Agreement. 38 (b) The Seller shall rnake the Vessel available for Physical Inspection as per Box 9(i) hereof., 39 The Buyers shall undertake-the Physical Inspection ** without undue delay to the Vessel.Should the Buyers cause 40 undue-delay, the Sellers shall be compensated-for the losses incurred-by them.The sale shall become definite and 41 outright, subject only to the terms and conditions of this Agreement, if the Vessel is accepted by the Buyers after the 42 inspection and a written notice of acceptance from the Buyers is received by the Sellers with 72 hours after 43 completion of Physical Inspection of the Vessel.If the Buyers decline the Vessel or if such notice of acceptance is not 44 received by the Sellers within the afore-mentioned time, the deposit together with any interest earned shall be 45 immediately released to the Buyers, whateafter this Agreement shall be null and void. 46 *3 (a) and 3 (b) are alternatives; delete whichever is not applicable. In the absence of deletions, alternative 3 (a) shall apply. 47 **In the context of this Agreement, Physical Inspection of the Vessel is to mean only inspection of the Vessel physically including 48 taking photographs without opening up of the Vessel and without cost to the Sellers. The Physical. Inspection to include inspection of 49 Vessel's Classification records, continuous synopsis record, maintenance records, deck and engine log books and available ballast 50 spaces. 51 4.Condition on Delivery 52 Until the Vessel is delivered and taken over by the Buyers, the Vessel and everything belonging to her shall be at 53 Sellers' risk and expense, subject to the terms of this Agreement. The Sellers shall deliver the Vessel to the Buyers in 54 substantially the same condition as the Vessel was at the time of inspection*, with the exception of fair wear and tear, 55 with present Class maintained free from any outstanding Class conditions and/or recommendations**, free from 56 damage affecting Vessel's Class, with all Class and trading certificates (both national and international) clean and valid 57 and unextended for a minimum period of three (3) months from the time of delivery. No CSM items or other class 58 survey are to fall due within three (3) months of the date of delivery. All cargo spaces shall be clean and free of any 59 cargo, subject only to immovable residues. If the Vessel is not in the same condition as the Vessel was at the time of 60 inspection, the Buyers may reject the Vessel but only if the difference in condition has a substantial impact upon the 61 Buyer's ability to trade the Vessel. Otherwise, the Buyers' remedy for differences in condition shall lie in damages. 62 The burden of proof as to the condition of the Vessel at the time of inspection shall be on the Buyers. 63 *Inspection shall mean the Buyers' inspection according to 3(a) or 3(b) as applicable. If the Vessel is takenover without 64 inspection, the date of this Agreement shall be the relevant date. 65 **Any notes in Class reports which are accepted by Class without imposing a condition/recommendation are not to be taken into 66 account and shall not constitute outstanding Class conditions and/or recommendation within the meaning of this Clause. 67 5. Notices and Notice of Actual Readiness 68 (a) Prior to the arrival of the Vessel at the Delivery Place specified in Box 10, the Sellers shall provide the Buyers with 69 20, 15, 7, and 3 days advance written notices to keep the Buyers advised of the estimated date and port of delivery and 70 of the Vessel's itinerary. Following the tender of any notice, Sellers are to take reasonable steps not to hinder delivery 71 by the date set out in the notice. 72 (b) Upon the arrival of the Vessel at the Delivery Place and when the Vessel is physically ready in accordance with 73 Clause 4 for delivery and Sellers have ready all of the Sellers' documents required by Clause 8 (save for the Certificate 74 of Ownership or equivalent, Class Maintained Certificate, Invoice for Bunkers and Greases and and Lubricants and the 75 Protocol of Delivery and Acceptance), the Sellers shall tender a written Notice of Actual Readiness of the Vessel to the 76 Buyers. Subject only to Clause 2 (b), the Buyers shall take delivery of the Vessel within 3 full banking days after the Sellers 77 tender such notice. 78 (c) However, if the Vessel becomes an actual; constructive or compromised total loss before delivery, the Sellers incur 79 no liability under this Agreement, the Buyers arc entitled to the immediate return of the deposit and any interest earned 80 thereon and thereafter this Agreement shall be null and void. 81 6.Pre-Delivery Divers Inspection 82 Prior to delivery, the Sellers shall make the Vessel available to the Buyers for underwater inspection. The Sellers shall 83 be responsible for ensuring that the port, anchorage or berth chosen for underwater inspection of the Vessel is suitable 84 and permitting such inspection. 85 (a) The Buyers shall have the right to appoint, at their own expense, a Class approved diver to inspect the Vessel's 86 underwater parts below the deepest load line including rudder and propeller upon the Vessel's arrival at the port ©2010 Singapore Dore Maritime Foundation 87 specified in Box 9(ii). The Sellers shall grant Buyers sufficient daylight hours within which to conduct the said 88 inspection and Sellers shall be obliged to ensure attendance of the Class surveyor to monitor the said inspection 89 which may be attended by Buyers and Sellers' representatives without interference to Class and/or the divers. 90 However, should the Buyers fail to arrange for such inspection then they shall lose the right of such divers 91 inspection. 92 (i) If any defects are found during underwater inspection including rudder and propeller that shall affect the 93 Vessel's present Class and the repair of which Class agrees can be deferred to the Vessel's next scheduled 94 dry-docking, the Buyers' sole remedy shall be the payment by the Sellers of the estimated cost of repair of 95 such defects only excluding any dry-dock costs, as per the average of the quotations of two reputable repair 96 yards independent of the Sellers and the Buyers in the delivery area, one to be selected by each party. The said 97 average amount in respect of the cost of repair shall be deducted from the Purchase Price to be paid to the 98 Sellers at the time of delivery of the Vessel. The costs of Class attendance and divers fees incurred for the 99 underwater inspection shall be borne by the Buyers unless damage is found and the Class imposes a recommendation in which case both costs shall be borne by the Sellers. (ii) If damage is found for which Class requires immediate repair, then Sellers shall repair such damage without delay prior to delivery. Should the Sellers be required to dry-dock the Vessel to repair such damage, then Clause 6 (b) shall apply. (b) Where the Sellers are required to dry-dock the Vessel under Clause 6 (a) (ii), the Sellers shall also enable the inspection of the Vessel's bottom, rudder, propeller, tail shaft and other underwater parts by a surveyor of the Classification Society to the satisfaction of the Classification Society standards. The Sellers shall be obliged to rectify any defects found that affect the present Class of the Vessel within the agreed time or if no agreement is reached then latest within 14 days of such damage being found (and, insofar as necessary, the Cancelling Date shall be extended to allow the full agreed or 14 days' repair period), failure of which shall enable the Buyers to cancel the Agreement and recover the deposit together with interest. (i) The Buyers shall bear the cost of the survey of the tail shaft system unless the Classification Society requires such survey to be carried out, in which case the Sellers shall bear the cost The expenses in connection with putting the Vessel in and taking her out of dry-dock including dry-dock dues and Classification Society's fees shall be paid by the Sellers if any condition or recommendation, excluding surveyor notes is issued as a result of the survey. In all other cases Buyers shall pay the aforesaid expenses, dues and fees. (ii) The Buyer shall have the right to place a representative for observation whilst the Vessel is in dry-dock without interfering with the Classification surveyor's work or decisions, during the Classification Society inspections. (iii) The Buyers shall have the right to have the underwater parts of the Vessel cleaned and painted at their risk and expense without interfering with the Classification Society's or the Sellers' work, and without affecting timely delivery of the Vessel. Upon the completion of the Sellers' work, the Sellers may tender Notice of Actual Readiness of the Vessel for delivery notwithstanding the non-completion of Buyers' work and notwithstanding that the Vessel is not at the Delivery Place, upon which the Buyers shall be obliged to take delivery of the Vessel in accordance with the aforesaid notice. All dry-docking expenses incurred after such delivery except undocking expenses under Clause 6 (a) (ii) shall be borne by the Buyers. The Classification Society shall be the only entity to determine whether any underwater damage constitutes a condition of Class, and such determination shall be final and binding on both parties. 7. Spares/ Bunkers & Others The Sellers shall deliver the Vessel to the Buyers with everything belonging to her including all spare parts and spare equipment on board and on shore except those spare parts that are on order. Any forwarding charges shall be the Buyers' expense. However, the Sellers are not required to replace any spare parts that are taken out of spare and used as replacement in the Vessel prior to delivery unless required by Class. The radio installation and navigational equipment shall be included in the sale, along with all unused stores and provisions without extra payment. Any crockery, plates, cutlery, linen and other items bearing the Sellers' name, if taken by the Sellers, shall be replaced with unmarked items. However, the following items shall be excluded without compensation; (a) Items that are on use exclusively in Sellers' Vessel like library, forms etc; (b) Personal belongings including slop chest of the Vessel captain, officers and crew; (c) Items on hire; Life raft 5 pieces contracted with Wilhelmsen Ship's Service: Due date 10 June 2013 - 25 persons x 2 pieces - 20 persons x 2 pieces - 6 persons x 1 piece ©2010 Singapore Dore Maritime Foundation time (d) Others,if any……………. ……………. The remaining bunkers, unused lubricants of all grades and greases in designated storage tanks (not header tanks) and unopened drums shall be taken over by the Buyers, on payment of the net price excluding barging expenses paid by the Sellers at the date of last supply to the Vessel and evidenced by relevant invoices or vouchers; copies of which shall be made available to the Buyers at the time of delivery. Payment under this Clause shall be made in the same currency and at the same time and place as the Purchase Price. For avoidance of doubt, during handover the bunkers remaining onboard are to remain the property of the Sellers as time charterers and, although bunkers will be measured and agreed by the respective representatives of the Sellers and the Buyers at the time of delivery, there will be no payment for bunkers on delivery, with the Buyers to buy same hack upon redelivery from time charter. 8. Documentation (a) As soon as practically possible after the Deposit in Box 8 (i) has been paid in accordance with Clause 1. the Sellers shall forward the Buyers scanned or photocopies of all requested Plans, Registry, Class, Safety/Trading Certificates and other documents reasonably required for preparation of Buyers registration and management documentation. (b) At the Place of Closing specified in Box 8 (iii) at the time of delivery the Sellers and the Buyers shall sign and deliver to each other a signed Protocol of Delivery and Acceptance stating the date, time and place of delivery of the Vessel from the Sellers to the Buyers. The Sellers shall furnish the Buyers with the following documents (unless otherwise specified all to be originals in English or with official English translations) in exchange for payment of the full Purchase Price of the Vessel: (i) Two (2) One (1) Bills of Sale to be notarially attested and then legalized by the appropriate authorities as required by the Buyers' incoming flag specifying that the Vessel is free from all encumbrances as set out in Clause 9(a) of this Agreement. The notarial certificate is to confirm the identity of the signatory, his/her ability to bind the Sellers and the authenticity of the signature. (ii) Extract of the Resolutions of the Sellers' Board of Directors and Shareholders meetingsauthorizing the sale and transfer of the Vessel pursuant to this Agreement and appointing persons to represent the Sellers in connection with the sale of the Vessel and the execution of Bills of Sale and any other documents in connection with the sale of the Vessel including the issuance of a Power of Attorney. Such Resolutions are to be notarially attested and then legalized by the appropriate authorities if required by the Buyers' incoming flag. The notarial certificate is to confirm the identity of the signatory, his/her ability to bind the Sellers and the authenticity of the signature. (iii) Power of Attorney issued by the Sellers authorizing their named representative(s) to effect the sale and transfer of the Vessel to the Buyers, pursuant to this Agreement and carry out any delivery/closing formalities including receiving the Deposit and the Balance Purchase Price or any other amounts pursuant to this Agreement. Such Power of Attorney is to be notarially attested and then legalized by the appropriate authorities if required by the Buyers' incoming flag. The notarial certificate is to confirm the identity of the signatory, his/her ability to bind the Sellers and the authenticity of the signature. (iv) One (1) Certificate of Ownership or equivalent, dated on the date of Vessel's delivery or such other date as the parties may agree, issued by the competent authorities showing that the Vessel is registered in the ownership of the Sellers and is free from registered mortgages and encumbrances. (v) A certified true copy of the Sellers' constitutive documents. (vi) A current Certificate of Good Standing or Equivalent. (vii) Three (3) Commercial Invoices setting out the main particulars of the Vessel and the Purchase Price of the Vessel. (viii) One (1) Commercial Invoice setting out the particulars and cost of bunkers and greases and lubricants remaining on board together with copies of the respective vouchers. (ix) Certificate of Deletion or in lieu thereof, a Letter of Undertaking to provide the Certificate of Deletion and closed CSR from the present Ship Registry within 30 days from the date of delivery. (x) Letter from the Sellers confirming to certify to the best of their knowledge at the time of delivery that the Vessel is free from all encumbrances, charters, mortgages, maritime liens, writs (save where security has been furnished), port state and other administrative detentions, stowaways, trading commitments and any other debts or claims whatsoever. The Seller shall indemnify theand undertaking to indemnify fully Buyers against all consequences of any claims against the Buyers that may arise due to claims against the Vessel originating prior ©2010 Singapore Dore Maritime Foundation to the time of the the Vessel's delivery to the-Buyers. (xi) Three (3) Protocols of Delivery and Acceptance. (One each to be retained by the Buyers, the Sellers and the closing Bank) (xii) Class Maintained Certificate dated not more than 3 working days prior to the date of delivery. However, if the Class Maintained Certificate is issued prior to the underwater inspection, then a copy of the Class report following the divers' inspection also to be included. (xiii) The Sellers' letter of confirmation that to the best of their knowledge the Vessel: —has not sustained grounding or any other damage to underwater parts since underwater inspection (or most recent dry-docking in case there is no divers' inspection). —is not black listed by any government, state, country, political sub division and union. (xiv) A copy of Sellers or Sellers manager's letter(s) to the respective authorities confirming cancellation of all Inmarset and other communication contracts for the Vessel effective at the time of delivery. (xv) Letter from the Sellers confirming to the best of Sellers knowledge and belief, wages of crew have been duly paid when due and the Sellers crew do not have any outstanding claim against the Vessel at the time of delivery. (c) At the time of delivery of the Vessel the Buyers shall furnish the Sellers with the following documents (unless otherwise specified all to be originals in English or with official English translations): (i) A certified true copy of the Buyers' constitutive documents, the Buyers in-house attorney-at-law to certify the constitutive documents as a true copy. (ii) A current Certificate of Good Standing or equivalent. (iii) Resolution of the Board of Directors of the Buyers approving the purchase of the Vessel from the Sellers and granting a power of attorney to authorized representatives of the Buyers. Such Resolution to be apostilled. notarially attested and then legalized by the appropriate authorities as required by the Sellers.The notarial certificate is to confirm the identity of the signatory, his/her ability to bind the Buyers and the authenticity of the signature. (iv) Power of Attorney of the Buyers authorizing the Buyers' representatives or their nominees to do all such acts and things which the attorney may consider necessary or desirable on behalf of the Buyers with respect to the purchase and taking delivery of the Vessel but including specifically, acceptance of the Bill of Sale, signing of the Protocol of Delivery and Acceptance, release/payment of Deposit and Balance Purchase Price or any other amounts pursuant to the Agreement. Such Power of Attorney to be apostilled. notarially' attested-and-then-legalized by the appropriate authorities as required by the Sellers.The notarial certificate is to confirm the identify of the signatory, his/her ability to bind the Buyers and the authenticity of the signature. (v) Certificate from the President of the Buyers confirming the names of the Board of Directors and shareholders of the Buyers. (vi) A declaration duly signed by two (2) Directors of the Buyers, which shall be apostilled, stating that: a. The Buyers are not in violation of any anti-corrupt practices law or anti-terrorism law or any similar law relating to money laundering, terrorism or terrorist financing; and b. The Buyers will not fund all or part of any payment of the Purchase Price of the Vessel out of proceeds derived from transactions that violate any prohibition under any anti-terrorism law or any similar law relating to money laundering, terrorism or terrorist financing. (vii) A corporate guarantee duly signed and delivered by Diana Containcrships Inc., the parent company of the Buyers, to the Sellers in relation to the due performance of the Buyers of their obligations under this Agreement. (d) As soon as possible but not later than 14 days prior to the Vessel's expected readiness for delivery, the Sellers and the Buyers shall exchange by fax or email (copies to the extent possible) or drafts of the documents listed in sub clauses (b) & (c) above for the other Party's review and comments. Copies of executed versions which are to be in strict conformity with the drafts are also to be circulated latest 3 days prior to delivery. At the time of delivery onboard the Vessel, the Sellers shall hand over to the Buyers all Classification Certificates, Plans, Drawings, Record Books, Instruction Manuals (excluding ISM or other documents specific only to the Sellers/their Managers). All other certificates and documents onboard and pertinent to the Vessel shall also be handed over to the Buyers unless the Sellers are required to retain same, in which case photocopies are to be left onboard. All other documents which may be in the Sellers'/Sellers manager's possession shall be promptly forwarded to the Buyers ©2010 Singapore Dore Maritime Foundation after delivery. Forwarding charges, if any, to be for the Buyers' account. The Sellers may keep the Vessel's log books but the Buyers to be so advised and have the right and opportunity to take copies of same. 9. Encumbrances a) It is a condition of this Agreement, any breach of which will entitle the Buyers to reject the Vessel, that the Vessel, at the time of delivery, is free from all encumbrances, charters, mortgages, maritime liens, writs (save where security has been furnished), port state and other administrative detentions, stowaways, trading commitments and any other debts whatsoever. b) The Sellers hereby undertake to indemnify fully the Buyers against all consequences of any claims against the Buyers that may arise due to claims against the Vessel originating prior to the time of delivery of the Vessel to the Buyers. 10. Expenses The Buyers shall bear all expenses including taxes and fees in connection with the purchase and registration of the Vessel under the Buyers' flag, and similarly the Sellers shall bear all expenses in connection with closing of the Sellers' Registry. 11. Vessel Name After the end of the time-charter party as per Clause 18 below, the The Buyers undertake, upon delivery of the Vessel, shall to change the name of the Vessel and alter its funnel markings. 12. Buyers Default (a) In the event of failure by the Buyers to pay the agreed Deposit or to provide the bank-to-bank confirmation set out in Clause 1 by the Value Date, the Sellers have the right to cancel this Agreement and they shall be entitled to claim compensation for their losses and expenses (but with no automatic right to compensation in the amount of the Deposit). (b) The failure to pay the agreed Purchase Price, and any additional amounts due under Clause 7 and Clause 2(b), within the deadline provided by Clause 2(a) or, if applicable, Clause 2(b), shall vest the Sellers with the right to cancel this Agreement and the Deposit with any interest earned thereon shall be forfeited to the Sellers (irrespective of the amount of the Sellers' actual losses and expenses). Insofar as the Deposit does not cover the Seller's actual losses and expenses, they shall be entitled to claim further compensation for those losses and expenses not so covered. (c) The burden of proving any loss and expense shall be on the Sellers. 13. Sellers Default (a) In the event of failure on the part of the Sellers to give Notice of Actual Readiness in accordance with Clause 5(b) latest within the Cancelling Date specified in Box 10 or, Notice of Actual Readiness for Delivery having been tendered, failure on the part of the Sellers to provide the documents required by Clause8 and/or to deliver the Vessel as provided in Clause 9, the Buyers shall have the option to cancel this Agreement. (b) If after Notice of Actual Readiness has been given but before the Buyers have taken delivery, the Vessel ceases to be physically ready for delivery and is not made physically ready again in accordance with Clause 4 and a Notice of Actual Readiness for Delivery re-tendered latest within the Cancelling Date in Box 10, the Buyers shall retain their right to cancel. (c) In the event the Buyers choose to cancel this Agreement the Deposit together with interest earned shall be released to them immediately. (d) In addition, save where the failure was caused by matters outside of the Sellers' reasonable control, the Buyers shall be entitled to claim compensation for all their losses and expenses caused by failure of the Sellers to give Notice of Actual Readiness latest within the Cancelling Date in Box 10 or, if Notice of Actual Readiness for Delivery has been tendered, caused by failure by the Sellers to provide the documents required by Clause8 and/or to deliver the Vessel as provided in Clause 9. The burden of proving any loss and expense, additional or otherwise, shall be on the Buyers. The burden of proving that the failure was caused by matters outside of the Sellers' reasonable control shall be on the Sellers. 14. Buyers Representatives ©2010 Singapore Dore Maritime Foundation The Buyers arc entitled to place two representatives on board the Vessel after signing a letter of indemnity in Sellers' usual form, for the purpose of familiarization and as observers at their expense and risk after this Agreement has been signed by both parties and the Deposit has been lodged. The Buyers' Representatives are to remain onboard until delivery under the Master's control, but are to be allowed access to the Vessel's main spaces, machinery and equipment without interference to the Vessel or her operations. 15. Arbitration & Governing Law i)* This Agreement shall be governed by and construed in accordance with English law and any dispute arising out of this Agreement shall be referred to arbitration in London in accordance with the Arbitration Act 1996or any statutory modification or re-enactment thereof for the time being in force, one arbitrator being appointed by each party. On the receiptby one party of the nomination in writing of the other party's arbitrator, that party shall appoint their arbitrator within fourteen days, failing which the decision of the single arbitrator appointed shall apply.If two arbitrators properly appointed shall not agree theyshallappoint an umpire whose decision shall be final. and any guarantee contained herein shall be governed by and construed in accordance with Singapore/English* Law and any and all disputes arising out of or in connection with this Agreement, including any question regarding its existence, validity or termination, shall be referred to and finally resolved by arbitration in Singapore in accordance with the Arbitration Rules of the Singapore Chamber of Maritime Arbitration for the time being in force at the commencement of the arbitration. ii)* This Agreement and any guarantee contained herein shall be governed by and construed in accordance with …………….………. Law and any and all disputes arising out of or in connection with this Agreement, including any question regarding its existence, validity or termination, shall be referred to and finally resolved by arbitration in …………… in accordance with the …………… Rules for the time being in force at the commencement of the arbitration. *15(i) and (ii) are alternatives, delete whichever is not applicable. In the absence of deletions, alternative 15 (i) and Singapore law shall apply to the exclusion of any other law. In the absence of selection by the parties as to the applicable law, seat ofarbitration and arbitration rules under alternative 15 (ii); Singapore law shall apply to the exclusion of any other law, Singapore shall be the seat of arbitration and the arbitration rules of the Singapore Chamber of Maritime Arbitration shall apply. 16. Confidentiality Clause All negotiations are to be kept strictly private and confidential between the parties involved, subject however to any disclosure requirements of the U.S. SEC, NASDAQ and KOSPL.Both Parties agree in good faith to keep the terms and conditions of this Agreement private and confidential except as required by law. In the event the sale or details thereof become known or reported in the market neither the Sellers nor the Buyers shall have the right to withdraw from the sale or fail to fulfill all their obligations under this Agreement. 17. Entire Agreement Clause This Agreement and any Addenda thereto contain the entire agreement between the Sellers and the Buyers relating to the transaction which is the subject of this Agreement and all negotiations, understandings and agreements whether in writing or otherwise between the Sellers and the Buyers are superseded and/or replaced by this Agreement. 18. Time Charter The Vessel to be time charteredback to Hanjin Shipping Co., Ltd. 25-11, Yoido-dong, Youngdeungpo-gu, Seoul 150- 949, Korea or a nominee to be fully guaranteed by Hanjin Shipping, for a period of min/max 36.5 - 38 months at a rate of USD 25,550.00 pdpr iclot to Buyers less US$150.00 pdpr commission to Maersk Broker. Commencement of the time-charterparty to commence simultaneously upon delivery of the Vessel to the Buyers under this Agreement. ©2010 Singapore Dore Maritime Foundation
